Citation Nr: 1124181	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-36 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 2004 to June 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, an informal hearing was held before a Decision Review Officer (DRO) at the RO.  In March 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing, the undersigned granted the Veteran's request to hold the case in abeyance for 90 days for the submission of additional evidence.  38 C.F.R. § 20.709.  

In February 2011, after the Veteran's claim was certified to the Board, she submitted additional evidence without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  At the March 2011 videoconference hearing the Veteran's representative indicated he would submit a waiver for such evidence; however, a review of the claims file does not reveal that such a waiver was received.  In May 2011, the Veteran submitted additional evidence also without a waiver of initial AOJ consideration.  

Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted to the Board by the Veteran or her representative must be referred to the AOJ for review, unless this procedural right is waived, or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  In light of the below decision, which reopens the Veteran's claim of service connection for a bilateral knee disability, the Board finds that the evidence received in February 2011 and in May 2011 need not be referred to the AOJ for initial consideration.  

The matter of entitlement to service connection for a bilateral knee disability based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


FINDINGS OF FACT

1. An unappealed November 2005 rating decision denied service connection for a bilateral knee disability based essentially on a finding that the Veteran did not have a current medical diagnosis of a bilateral knee disability for which service connection could be granted.  

2. Evidence received since the November 2005 rating decision includes evidence not of record at the time of that decision which suggests that the Veteran has a current medical diagnosis of a bilateral knee disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a bilateral knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

An unappealed November 2005 rating decision denied the Veteran's claim of service connection for a bilateral knee disability, based essentially on a finding that she did not have a current medical diagnosis of a bilateral knee disability for which service connection could be granted.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.
"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Evidence of record in June 1958 consisted of the Veteran's service treatment records (STRs) and the report of an October 2005 VA examination.  

The Veteran's STRs show that in October 2004, she sought treatment for left knee pain after falling down a set of stairs and injuring that knee.  In March 2005, she complained of right knee pain with running; patella tenderness was noted on examination.  In April 2005, she was given a diagnosis of right knee sprain after she accidentally hit it against a wall.  Later that month, also in April 2005, she slipped and fell on her left knee while walking to work; left knee sprain was diagnosed.  In May 2005, it was noted that "films" of the Veteran's knees showed early degenerative changes.  On May 2005 service separation physical examination, a clinical evaluation of the Veteran's lower extremities was normal.  The physician noted that because of knee pain, she had early degenerative changes.  In the associated report of medical history, the Veteran also noted that she suffered from pain in both knees.

On October 2005 VA examination, the Veteran complained of pain in both knees.  A physical examination did not reveal any effusion, redness, or tenderness.  Both knees were stable when stressed in an anterior/posterior, valgus, and varus manner, and there was no crepitus on palpation of either knee.  X-rays of the knees were essentially normal.  "Normal examination of the knees bilaterally" was diagnosed.

Evidence received since the November 2005 rating decision includes re-submitted copies of the Veteran's STRs and private treatment records from Dr. J.B.  The treatment records from Dr. J.B. show that in December 2010, the Veteran sought treatment for both her knees.  No knee arthritis was noted, no fractures or dislocations were identified, and no loose bodies in the knees were found.  It was the physician's impression that she had worsening anterior knee pain in both knees.  On follow-up treatment in March 2011, Dr. J.B. provided the diagnoses of anterior knee pain and chondromalacia of patella in both knees.

Reopening of the Claim

The Board finds that the evidence received since the November 2005 rating decision is new and material because it was not before agency decision-makers at that time, and directly addresses the unestablished fact necessary to substantiate the Veteran's claim of service connection for a bilateral knee disability.  Specifically, the claim was denied in November 2005 based on a finding that there was no current medical diagnosis of a bilateral knee disability for which service connection could be granted.  Evidence received since the November 2005 rating decision includes a March 2011 treatment record from Dr. J.B. in which he diagnosed chondromalacia of patella in both of the Veteran's knees.  As this addresses the basis for the prior denial of the Veteran's claim, the Board finds that the additional evidence establishing a diagnosis of a bilateral knee disability relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability, and therefore raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").   Thus, the additional evidence received is new and material and is sufficient to reopen the claim of service connection for a bilateral knee disability.


ORDER

The appeal to reopen a claim of service connection for a bilateral knee disability is granted.


REMAND

The RO denied the Veteran's claim of service connection for a bilateral knee disability on the basis that new and material evidence had not been received to reopen a prior final decision.  The decision above reopens such claim, finding that new and material evidence has been received.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claim of service connection for a bilateral knee disability on its merits, and the Veteran has not waived her right to their initial consideration, the Board finds that a remand is necessary for the RO to adjudicate the Veteran's claim in the first instance.

Accordingly, the case is REMANDED for the following:

The RO should review the entire record (to include the private treatment records from Dr. J.B.) and arrange for any further development warranted (to specifically include a new VA examination to determine the nature and etiology of the Veteran's current bilateral knee disability).  Then the RO should readjudicate (on de novo review) the Veteran's reopened claim of service connection for a bilateral knee disability.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


